DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) authenticating users consent. This judicial exception is not integrated into a practical application because the additional elements website, email, phone are such as, 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements perform computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patanella (US 20040193907), in view of Adler (US 2010/0114628).
With respect to claims 1 and 15, Patanell discloses a digitized solution to attest or certify an acceptance or consent of policy agreement between a corporate entity and their customers or users (abstract and paragraph [0050]).
Patanella does not explicitly disclose the feature wherein the attest or certify is done by an unbiased party.
However, Adler teaches the feature, wherein the attest or certify is done by an unbiased entity (claims 5 and 6).

With respect to claim 2 Patanella further teaches the feature, wherein the policy agreement comprises privacy policy such as a GDPR-based privacy policy, a CCPA-based privacy policy, a custom corporate privacy policy or other privacy policies (paragraphs [0050] and [0051]).
With respect to claim 3 Patanella further teaches the feature, wherein the policy agreement further comprises HIPPA, FERRA, GLBA or other regulated policies (paragraph [0050]).
With respect to claim 4 Patanella further teaches the feature, wherein the policy agreement further comprises renewal policy, a return policy, a subscription policy or any other policies (paragraph [0050]).
With respect to claim 5 Patanella further teaches the feature, wherein the policy agreement can also refer to digital communication or digital notice between corporate entity and their customers such financial statements, release of tax documents, legal notices, alerts and others (paragraphs [0053]).
With respect to claim 6 Patanella further teaches the feature further comprising: a system where user acceptance or consent of a displayed policy agreement in a corporate website can be digitally and securely transferred to the unbiased third-party to validate the user's acceptance or consent; and a system to digitally store the user acceptance or consent after successful validation (paragraph [0051]).
 claim 7 Patanella further teaches the feature, further comprising a system to collect and store the acceptance or consent along with a user specific information, a time, a location, an IP address and other relevant details (claims 20 and 38).
With respect to claim 8 Patanella further teaches the feature, further comprising a system to validate user acceptance using email, phone or other mechanisms (paragraph [0047]).
With respect to claim 9 Patanella further teaches the feature, further comprising a system to send the validated consent along with an agreement details in a digitally signed by the unbiased entity to the user and corporate as an attested evidence (paragraph [0055]).
With respect to claim 10 Patanella further teaches the feature, further comprising a system to authorize the corporate entity regarding the user acceptance so corporate entity can act accordingly (paragraph [0055]).
With respect to claim 11 Patanella further teaches the feature, further comprising a system for users or corporate entity to access, view, search the acceptances of the agreements (claim [0037] discloses the database).
With respect to claim 12 Patanella further teaches the feature, further comprising a system for users or the corporate entity to revoke or terminate the acceptance provided earlier (claim 10).
With respect to claim 13 Patanella further teaches the feature, further comprising a system for corporate to send notices or alerts to users about regulated or important events that has occurred during the policy enforcement period (paragraph [0018]).
With respect to claim 14 Patanella further teaches the feature, further comprising a system for users to request information about the policy such as what data is being collected, how they are being used, how long they are being stored (paragraph [0067]).
 claim 16 Patanella further teaches the feature, further comprising a setting on the frequency of audits, level of audits, reports generation for audit and recommendation for any audit shortfalls (paragraph [0067]).
With respect to claim 17 Patanella further teaches the feature, further comprising an audit conducted through an exposed API (paragraph [0067]).
With respect to claim 18 Patanella further teaches the feature, further comprising an audit conducted through installing software agent running behind the corporate firewall (claim 62).
With respect to claim 19 Patanella further teaches the feature, further comprising a test automation system to periodically verify the life cycle flow of user acceptance for an agreement (claim 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687